Citation Nr: 0927709	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  08-12 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
duodenal ulcer with hiatal hernia and gastroesophageal reflux 
disease (GERD).

2.  Entitlement to an initial evaluation in excess of 0 
percent for aspirational bronchitis associated with duodenal 
ulcer with hiatal hernia and GERD.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1944 to 
January 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied entitlement to an evaluation in excess of 30 percent 
for duodenal ulcer, old, with hiatal hernia and GERD, and 
granted service connection for aspirational bronchitis 
assigning a 0 percent evaluation, effective December 19, 
2006.  The claims file was subsequently transferred to the RO 
in Oakland, California.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to an initial evaluation in excess 
of 0 percent for aspirational bronchitis associated with 
duodenal ulcer with hiatal hernia and GERD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's duodenal ulcer with hiatal hernia and GERD is 
manifested by recurrent reflux symptoms requiring him to eat 
earlier in the day, chronic cough, an ongoing ulcer 
condition, and treatment with an H2 blocker and a proton pump 
inhibitor.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
duodenal ulcer with hiatal hernia and GERD are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.321, 4.1-4.7, 4.114, Diagnostic Codes 7346-7305 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2007.  The RO provided the appellant 
with additional notice in March 2008 and September 2008, 
subsequent to the initial adjudication.  The September 2008 
letter addressed the rating criteria for rating a duodenal 
ulcer.  The letter did not address the rating criteria for 
rating hiatal hernia; however, the Veteran through statements 
submitted in June 2007 and April 2008 has shown that he 
understands the criteria for rating a hiatal hernia; and no 
fundamental unfairness is shown as a result of his not 
receiving notice of the criteria for rating a hiatal hernia.  
While the 2008 notice letters were not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an April 2009 supplemental 
statement of the case, following the provision of notice.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
severity of the disability on appeal.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran has been service-connected for his duodenal ulcer 
since May 1947, at which time he was assigned a 30 percent 
rating from January 16, 1945 to March 31, 1946 and a 40 
percent rating from April 1, 1946.  He has received various 
10, 20, and 30 percent ratings in rating decisions dated from 
May 1949 to August 2005.  His present 30 percent rating has 
been in effect since March 2005.  
 
The Veteran filed an increased rating claim for this 
disability in December 2006.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 4.3, 4.7.  
In addition, the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4 will be considered, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disorder in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The Veteran's duodenal ulcer with hiatal hernia is rated 
under 38 C.F.R. § 4.114, Diagnostic Codes 7305 and 7346.  
Diagnostic Code 7305 provides the rating criteria for 
duodenal ulcers.  A moderate duodenal ulcer with recurring 
episodes of severe symptoms 2 or 3 times a year averaging 10 
days in duration or with continuous moderate manifestations 
warrants a 20 percent rating; a 40 percent rating is assigned 
for moderately severe ulcer disease manifested by symptoms 
less than "severe" but with impairment of health manifested 
by anemia and weight loss; or recurrent incapacitating 
episodes averaging 10 days or more in duration at least 4 or 
more times a year; and a 60 percent rating is assigned for 
severe symptoms manifested by pain which is only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.

Diagnostic Code 7346 provides the rating criteria for hiatal 
hernia.  Under these criteria, a 10 percent rating is 
warranted for two or more of the symptoms for the 30 percent 
evaluation of less severity.  The next higher 30 percent 
evaluation is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  The maximum rating 
provided is a 60 percent evaluation for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.

A December 2006 VA primary care evaluation notes that the 
Veteran had reflux symptoms if he lied down within four hours 
of eating food or drinking beverage.  He had not had any 
intestinal bleeding in many years.  He did not have late 
night symptoms; he only had reflux if he coughed a lot that 
in the past was presumed to be from aspiration due to hiatal 
hernia.  He had a positive history of pylori gastritis that 
was treated.

A February 2007 VA examination report shows that the claims 
file was reviewed in detail, particularly VA examinations 
dated from 1999 to 2005.  The Veteran's symptoms were 
unchanged since his previous examination in May 2005.  The 
Veteran was currently being treated with Omeprazole and 
Ranitidine, indicating two classes of medications with an H2 
blocker and a proton pump inhibitor.  The Veteran also had 
previous treatment for helicobacter pylori and stated that 
his reflux was such that he could only eat his main meal of 
the day in the early afternoon around 1pm, which was a mild 
change from his previous evaluation in May 2005, which 
indicated that his main meal of the day was at 2 or 3pm.  He 
also indicated that he essentially slept standing up.  He 
stated that he had some inflammation in his esophagus.  It 
also was noted that the Veteran had a clear history of reflux 
symptoms that were unresolved.  He did not describe 
significant nausea, vomiting, or hematemesis associated with 
the reflux.  The examiner noted that the Veteran had multiple 
complicating factors over and above the reflux, which had 
been considered more serious by his outside providers 
apparently, and this either minimized his evaluation of his 
reflux complaints or he had evaluation of the reflux 
complaints such that his outside providers did not know what 
other steps could be taken in light of his previously 
evaluated small hiatal hernia.  The diagnosis was GERD 
secondary to hiatal hernia and previous duodenal ulcer.  The 
Veteran did not clearly have evidence of hematemesis or 
anemia based on review of his most recent laboratory 
findings.  He appeared to have an ongoing ulcer condition 
although he had not had a reevaluation by gastroenterology in 
a long time as far as he could remember.  Reflux symptoms 
were insufficiently treated with his current medications.

An April 2008 letter from a private physician notes that an 
April 2008 upper gastrointestinal examination showed 
esophageal reflux disease with associated symptoms of mild 
esophagitis and chronic cough.

The medical findings show that the Veteran's duodenal ulcer 
with hiatal hernia and GERD is manifested by recurrent reflux 
symptoms requiring him to eat earlier in the day, a chronic 
cough, an ongoing ulcer condition, and treatment with an H2 
blocker and a proton pump inhibitor.  The Veteran did not 
describe significant nausea, vomiting, or hematemesis 
associated with the reflux.  These findings do not indicate 
moderately severe symptoms of ulcer disease, anemia, or 
weight loss; nor are any incapacitating episodes shown.  
While the Veteran has reflux symptoms, the medical findings 
also do not show pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia.  The medical 
evidence more closely approximates the criteria for a 30 
percent evaluation under Diagnostic Codes 7346-7305.

The level of impairment associated with the duodenal ulcer 
with hiatal hernia has been relatively stable throughout the 
appeals period, or at least has never been worse than what is 
warranted for a 30 percent rating.  Therefore, the 
application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The record notes that the Veteran was 80-years old 
in 2007 and there is no indication that he is presently 
employed.  Thus, the evidence does not show any marked 
interference with employment due to the duodenal ulcer with 
hiatal hernia and GERD.  The current schedular criteria 
adequately compensate the Veteran for the current nature and 
extent of severity of the disability at issue.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.

The preponderance of the evidence is against the increased 
rating claim for duodenal ulcer with hiatal hernia and GERD; 
there is no doubt to be resolved; and an increased rating is 
not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
duodenal ulcer with hiatal hernia and GERD is denied.


REMAND

The RO granted service connection for aspirational bronchitis 
associated with duodenal ulcer with hiatal hernia and GERD in 
May 2007 assigning a 0 percent evaluation, effective December 
19, 2006.  

The Veteran's aspirational bronchitis is rated under 
38 C.F.R. § 4.97, Diagnostic Code 6600 for chronic 
bronchitis, which rates the disability by evaluating the 
percent predicted of Forced Expiratory Volume in one second 
(FEV-1); the percentage of the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC); or 
the percent predicted of Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB).  

None of the medical evidence during the appeals period 
contains pulmonary function studies addressing the above-
rating criteria.  Without this information, the Veteran's 
aspirational bronchitis cannot be rated.  Therefore, another 
VA examination is necessary to include pulmonary function 
studies so that the present severity of the Veteran's 
condition can be properly determined.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a VA 
examination that includes pulmonary 
function tests to determine present 
severity of the aspirational bronchitis by 
measuring the percent predicted of Forced 
Expiratory Volume in one second (FEV-1); 
the percentage of the ratio of Forced 
Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC); and the 
percent predicted of Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB).  

The claims file must be reviewed in 
conjunction with the examination.  A 
rationale for all opinions must be 
provided.

2.  After undertaking any other 
development deemed appropriate, 
readjudicate the claim.  If the benefit 
sought is not granted, the appellant 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


